Citation Nr: 1216766	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a disability manifested by nausea, claimed as secondary to service-connected right ear hearing loss associated with perforated right ear drum.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from August 1992 to December 1992, and on active duty from September 1998 to January 2000 and from September 2004 to December 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2011, the Board remanded the claim for service connection for a disability manifested by nausea to the RO, via the Appeals Management Center (AMC) for additional development.  The case has since returned to the Board for further appellate action.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran contends that he is entitled to service connection for a disability manifested by nausea, as he believes that this disability is related to his service-connected hearing loss stemming from an in-service perforation of the right tympanic membrane.

The Veteran's service treatment records reflect that he was treated for a right tympanic membrane perforation in 2003 after he developed right ear pain in flight.  It was noted that the Veteran was a helicopter pilot.  He underwent surgical repair, but then re-ruptured his right eardrum as a result of barotrauma during a steep descent into Iraq in January 2005.  He again underwent additional surgery to repair the tympanic membrane.

A June 2007 statement from ear, nose and throat physician Dr. K. indicates that the Veteran has severe right hearing loss and associated tinnitus due to right chronic ear disease.  It was noted that he Veteran presented in 2003 with right aural pressure related to landing his helicopter.  A small perforation of the right tympanic membrane was observed.  Dr. K. noted that the Veteran's subsequent ear problems included hearing loss and nausea associated with loud noises, and that these were the result of continued difficulty in managing the perforation.

On VA audiological evaluation in March 2008, the Veteran reported that he continued to experience occasional dizziness when he turned to quickly, as well as constant tinnitus.  He also indicated that he experienced right otalgia with pressure differences, such as going up a steep hill.  In addition, the Veteran reported that he had been experiencing nausea since mid-2006.  He claimed that the nausea occurred when he heard certain tones or when he was in a crowded room.  The examiner indicated that as she was an audiologist, and that she could not determine the etiology of the Veteran's nausea.  She recommended that the Veteran be scheduled for examination by an ENT physician.

A May 2008 polytrauma consult reflects that the Veteran blew his right ear drum during a steep descent into an airport in Iraq.  He indicated that this caused a mastoid tumor requiring two surgeries.  He endorsed neurobehavioral symptoms including mild dizziness, loss of balance, headaches, and nausea, and moderate to severe symptoms of fatigue and sensitivity to light and noise.

An October 2009 VA physical therapy report noted that the Veteran performed balance exercises for his vertigo, status post mastoidectomy.  An assessment of status post mastoidectomy with dizziness with head-turning and changes of position was indicated.  It was noted that the Veteran did not tolerate the exercises well, and the Veteran indicated that he felt that he might vomit.

The Board notes that the record reflects that the Veteran is service-connected for right ear hearing loss, tinnitus, and peripheral vestibular disorder associated with perforated right ear drum.  In the Board's opinion, on this record, it is unclear whether the Veteran's nausea manifestation is the product of a peripheral vestibular disorder-for which service connection has already been granted-or is due to a separate and distinct condition.  In addition, as noted above, it was recommended that the Veteran undergo ENT evaluation to determine the nature and etiology of the claimed nausea; however, he has not been afforded a VA ENT examination.

The Board acknowledges that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the Board notes that 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate for the purposes of entering a decision, the Board finds that additional action to obtain on opinion on the etiology of the Veteran's claimed nausea is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the claims file reflects that there may be outstanding VA medical records which may be pertinent to the claim on appeal.  In this regard, it appears that the Veteran receives treatment at the West Haven VA Medical Center (VAMC).  While the claims file currently includes outpatient treatment records from this VAMC dated through April 2010, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records for his nausea dated since April 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed nausea, in particular any pertinent records from West Haven VAMC.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.  (There are some records in Virtual VA but they do not seem to address nausea.  Appellant should be asked if he has had specific treatment for nausea.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo ENT examination by an appropriate examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's symptom of nausea is a manifestation of the service-connected peripheral vestibular disorder, or if it is a separate and distinct manifestation of another disability.  

If the claimed nausea is a manifestation of a separate disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service or service-connected disability.   

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  In readjudicating the claim, the RO should consider, consistent with examination findings, whether the Veteran is entitled to a separate compensable rating for the claimed nausea as a manifestation of his service-connected peripheral vestibular disorder.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


